Citation Nr: 1550368	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

A videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) in March 2013.  

In September 2014, the Board remanded this claim for further development.


FINDING OF FACT

The probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's pre-existing bilateral pes planus was not exacerbated by his military service (meaning permanently worsened beyond its natural progression).


CONCLUSION OF LAW

The Veteran's bilateral pes planus was not incurred in or aggravated by his service and may not have been presumed to have been.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Here, a May 2009 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to this claim.  He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), obtainable VA medical treatment records and lay statements have been obtained and associated with his claims file for consideration. 

Moreover, as mandated by the September 2014 remand, the RO attempts in September 2014 to obtain the medical records from the Charleston, South Carolina VA medical center (VAMC) dated in 2005 and 2006 where the Veteran alleged he sought treatment for his bilateral pes planus.  Also in September 2014, the Charleston, South Carolina VAMC responded that they did not have any records for the Veteran for the time period requested.  The Veteran was notified of this result.  

In light of all this additional development, there was compliance, certainly substantial compliance, with the September 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Veteran has been afforded the appropriate VA examination, as set forth below.  The Board has determined that this examination was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2015). 

Finally, the Veteran testified at a videoconference hearing in March 2013.  The hearing was in compliance with required procedures as the presiding AVLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding AVLJ complied with the duties set forth in section 3.103(c)(2).

II. Whether Service Connection is Warranted for Bilateral Pes Planus (Flat Feet)

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

As concerning this claim, the Board sees that, during the Veteran's September 2002 military entrance examination, it was noted that he had "mild" pes planus that was asymptomatic.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence indicates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See generally 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a disorder was not noted as pre-existing when the Veteran entered service, then the presumption of soundness applies and VA has the burden of showing by clear and unmistakable evidence both preexistence and that the disorder was not aggravated during or by his service or that any worsening was not beyond the condition's natural progression.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004) and VAOPGCPREC 3-2003 (July 16, 2003).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Conversely, if, as here, a condition was noted when entering service, then the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this alternative scenario the Veteran can only claim entitlement to service connection based on aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Moreover, he, not VA, has the burden of establishing aggravation by showing there was an increase in the disability during his service.  Horn, 25 Vet. App. at 235 n. 6.  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Also, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of the condition during his service does the presumption of aggravation apply and, in turn, then require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service, albeit regardless of whether the degree of worsening was enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In response to this claim, the Veteran was provided a VA examination in October 2012.  The examiner documented the Veteran's September 2002 entrance examination noting pes planus, mild and asymptomatic as well as January 2003 medical report of right foot pain for 18 days and a November 2004 medical report of bunion deformity of the left foot present for many more years, progressively worse and more symptomatic over the past few months, low arch using unspecified orthotic inserts.  She also observed that the Veteran's January 2005 entrance examination noted that the Veteran had moderate pes planus and bilateral bunion.  Diagnostic imaging of the left foot revealed hallux valgus with mild degenerative changes first metatarsal phalangeal (MTP) joint, mild degenerative changes in the talonavicular joint and mild pes planus.  Diagnostic imaging of the right foot showed mild degenerative changes first MTP joint and pes planus.  The examiner opined that the Veteran's pes planus, which clearly and unmistakably existed prior to his military service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She stated that upon entry into service, the Veteran had pes planus.  The examiner observed that, during service, the Veteran had increased pain primarily due to bunion and was issued orthotics.  She commented that his visit for foot pain seemed more generalized.  She further explained that the natural history of flat feet is progression.  The examiner noted that the Veteran had documentation from mild to moderate pes planus during military service, but did have ongoing care for flat feet; instead, he had care for bunions.  She stated that the Veteran currently had no pain on examination relative to his flat feet and his sinuses were not tender on palpation either.  Thus, the examiner concluded there was currently insufficient evidence that the Veteran's pes planus bilaterally was aggravated beyond normal progression by any activity during his service in the military. 

Consequently, the evidence of record fails to show the Veteran's pre-existing pes planus increased in severity during or as a result of his service to the point of concluding it was aggravated, meaning worsened above and beyond its natural progression.  The VA examiner charged with making this important determination competently and credibly observed that the Veteran's bunions were separate and distinct from the progressive worsening of pes planus, and that the worsening of the pes planus (to the extent there has been) was not beyond what normally would be expected of someone having this condition.   Accordingly, the preponderance of the evidence weighs against this claim and it resultantly must be denied.


ORDER

Entitlement to service connection for bilateral pes planus is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


